PER CURIAM.
The defendant appeals his convictions and sentences for felony-murder, attempted robbery of a purse and armed robbery of an automobile. Recognizing that the double jeopardy clause prohibits multiple convictions and sentences for greater and lesser included offenses, see Bell v. State, 437 So.2d 1057 (Fla.1983), and that at least one of the underlying felonies must be deemed a necessarily lesser included offense of felony-murder, see Harris v. Oklahoma, 433 U.S. 682, 97 S.Ct. 2912, 53 L.Ed.2d 1054 (1977); Scott v. State, 453 So.2d 798 (Fla.1984); Snowden v. State, 449 So.2d 332 (Fla. 5th DCA 1984); Jones v. State, 452 So.2d 643 (Fla. 4th DCA 1984), we vacate the defendant’s conviction and sentence for the less serious offense of attempted robbery. See Pinder v. State, 366 So.2d 38 (Fla. 2d DCA 1978), affd, 375 So.2d 836 (Fla.1979).
We have reviewed the other points on appeal and find them to be without merit. Accordingly, we affirm the convictions and sentences for felony-murder and armed robbery, but reverse the defendant’s conviction and sentence for attempted robbery.
AFFIRMED IN PART; REVERSED IN PART.
LETTS, HERSEY and HURLEY, JJ., concur.